Case 7:19-mj-00992 Document 1 Filed on 05/01/19 in TXSD Page 1 of 1

AO 9| (Rev 8/01) Cn'minalComplaint

 

 

United States District Court

SOUTHERN DI STRI CT OF TEXAS
MCALLEN DIVI S ION

 

 

United States District Court

UNITED sTATEs oF AMERlCA S°Ufhem District 0fTexas
v. F"-ED cRIMINAL CoMPLAINT
Omar Mosquera-Rodriguez MAY l 2019

' Case Number: M-19-0992-M
Davld J. Bradley, Clerk

`lAE YoB: 1961
Co| om bia `
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 29, 2019 in Starr County, in

the ` Southern District of Texas `

(Track Statuto)y Language of Ojfense)
being then and there an alien who had previously been deported from the United States to Colombia in pursuance oflaw, and
thereafter was found near Rio Grande City, Texas, within the Southern District of Texas, the Attorney General of the United States
and/or the Secretary of Homeland Security, not therefore having consented to a reapplication by the defendant for admission into the
United States; 1

in violation of Title v 8 United States Code, Section(s) 1326 (Fe|ony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts: ` 1

Omar Mosquera-Rodriguez was encountered by Border Patrol Agents near Rio Grande City, Texas on April 29, 2019. The
investigating agent established that the Defendant was an undocumented alien and/requested record checks. The Defendant claims to
have illegally entered the United States on April 29, 2019, near Rio Grande City, Texas. Record checks revealed the Defendant was "
formally Deported/Excluded from the United States on November 28, 2005, through New Orleans, Louisiana. Prior to
Deportation/Exclusion the Defendant was instructed not to return to the United States without permission from the U.S. Attorney
General and/or the Secretary of Homeland Security, On` March 18, 2004, the Defendant was convicted of 21 USC 841 Possession with
Intent to Distribute Cocaine and was sentenced to thirty-seven (37) months confinement and three (3) years supervised release term.

Ar(¢.,~u§~ AvsA LMA amm-

aaa

 

 

 

Continued on the attached sheet and made a part of this complaint: _ |:|Yes lNo `
Sworn to before me and subscribed in my presence, Signatur omplai nt
May 1, 2019 Mick Go ez /\Senior Patro| Agent

J. Scott Hacker , U.S. Magistrate Judge Wh/\__-=--"’"'/

Name and Title of Judicia| Officer Signature dic' l Officer

